DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0178215) in view of Zhang et al. (US 2020/0314803).

performing, by a physical layer of a first terminal device ([0077] When the terminal needs to send service data, a physical layer …), sensing in a first resource pool on a first carrier within a time interval [n + T1, n + T2] to obtain a first resource set, and resources in the first resource set can be used for the first terminal device to transmit a target service ([0077] When employing the mode 4 transmission resource selection manner, a terminal performs listening and measurement in a corresponding resource pool, and reserves, based on a listening result in latest 1000 milliseconds (ms), a resource for subsequent service data transmission. When the terminal needs to send service data, a physical layer reports a resource reserved after the listening to a higher layer when service data of the higher layer arrives at the physical layer, and the higher layer selects a required transmission resource from the foregoing reserved resource, and performs service transmission by using the required transmission resource), wherein n is a time when the target service arrives, or a time when the first terminal device determines that performing sensing is required, 0≤T1<T2 ([0077] Specifically, when the service data of the higher layer arrives at the physical layer in a subframe n, the physical layer selects a candidate resource from a time-frequency resource corresponding to a time interval [n+T1, n+T2]); and
reporting, by the physical layer of the first terminal device, information of the first resource set to a higher layer of the first terminal device ([0077] the physical layer selects a candidate resource from a time-frequency resource corresponding to a time interval [n+T1, n+T2] and reports the candidate resource to the higher layer).

In an analogous art, Zhang teaches wherein, the reporting, by the physical layer of the first terminal device, information of the first resource set to a higher layer of the first terminal device, comprises: reporting, by the physical layer of the first terminal device, an insufficient resource indication to the higher layer of the first terminal device ([0153] the physical layer of the UE reports the event that a measured CBR value is above a specific threshold to the higher layer (i.e., the event of a Channel Busy Ratio above a threshold is the insufficient indication)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Wang’s method so that when the load of the resource pool is relatively high, the UE may select another resource pool as the transmission resource pool, so as to reduce the level of the load of the resource pool. Thus, it can improve an overall performance of the system (Zhang [0044]).

	Regarding Claim 6, the combination of Wang and Zhang, specifically Wang teaches the reporting, by the physical layer of the first terminal device, information of the first resource set to a higher layer of the first terminal device, comprises: reporting, by the physical layer of the first terminal device, resources in the first resource set to the higher layer of the first terminal device ([0077] the physical layer selects a candidate 

	Regarding Claim 7, Wang does not teach wherein the insufficient resource indication is used to indicate that a ratio of B and A is lower than the threshold Q, wherein B is the amount of resources in the second resource set, and A is the total amount of resources in the first resource pool on the first carrier within the time interval [n + T1, n + T2].
	In an analogous art, Zhang teaches wherein the insufficient resource indication is used to indicate that a ratio of B and A is lower than the threshold Q, wherein B is the amount of resources in the second resource set, and A is the total amount of resources in the first resource pool on the first carrier within the time interval [n + T1, n + T2] ([0153] the physical layer of the UE reports the event that a measured CBR value is above a specific threshold to the higher layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Wang’s method so that when the load of the resource pool is relatively high, the UE may select another resource pool as the transmission resource pool, so as to reduce the level of the load of the resource pool. Thus, it can improve an overall performance of the system (Zhang [0044]).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

Claims 2-5, 10, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Zhang et al. and Li et al. (US 2019/0313279).
Regarding Claim 2, Wang teaches the performing, by a physical layer of a first terminal device, sensing in a first resource pool on a first carrier within a time interval [n + T1, n + T2] to obtain a first resource set, comprises: performing, by the physical layer of the first terminal device, sensing in the first resource pool within the time interval [n + T1, n + T2] to obtain a second resource set, wherein the total amount of resources in the first resource pool on the first carrier within the time interval [n + T1, n + T2] is A, and the amount of resources in the second resource set is B ([0077] When employing the mode 4 transmission resource selection manner, a terminal performs listening and measurement in a corresponding resource pool, and reserves, based on a listening result in latest 1000 milliseconds (ms), a resource for subsequent service data transmission. When the terminal needs to send service data, a physical layer reports a resource reserved after the listening to a higher layer when service data of the higher layer arrives at the physical layer, and the higher layer selects a required transmission resource from the foregoing reserved resource, and performs service transmission by using the required transmission resource).

In an analogous art, Li teaches performing, by the physical layer of the first terminal device, measurement of received signal strength indicator (RSSI) of B resources in the second resource set if B/A is greater than or equal to a threshold Q, and taking P resources with the smallest RSSI measurement value in the second resource set as the first resource set ([0017] whether the proportion of the remaining resources to the total resources reaches a proportion R, such as 20%, is determined (1503). .... Otherwise, subsequent step 1505 is performed. In step 1505, the received energy on the remaining resources is estimated, and the resource with the minimum received energy is moved to a collection SB, until the proportion of the resources of SB reaches R); and
determining, by the physical layer of the first terminal device, the second resource set as the first resource set if B/A is lower than the threshold Q ([0258] when the UE detects congestion on the S-Pool, … or, the UE may randomly select resources for data transmission on the current set of remaining resources of SA . For the metric a1 or a3, the set of the current remaining resources of SA includes the resources in which the received power does not exceed the corresponding threshold).


Regarding Claim 3, the combination of Wang and Zhang does not teach P is determined according to Q and A.
In an analogous art, Li teaches P is determined according to Q and A ([0017] whether the proportion of the remaining resources to the total resources reaches a proportion R, such as 20%, is determined (1503). .... Otherwise, subsequent step 1505 is performed. In step 1505, the received energy on the remaining resources is estimated, and the resource with the minimum received energy is moved to a collection SB, until the proportion of the resources of SB reaches R).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with Wang’s method so that the transmission on the selected the sidelink resources will have minimal interference to the other terminals because resources with lowest sensed power are selected. Thus, the system performance can be improved with reduced error rates.

Regarding Claim 4, the combination of Wang and Zhang does not teach the second resource set does not comprise resources occupied and/or reserved by a 
In an analogous art, Li teaches the second resource set does not comprise resources occupied and/or reserved by a second terminal device, wherein the second terminal device is a terminal device using a first transmission mode, and the first terminal device is a terminal device using a second transmission mode ([0283] the UE may re-perform resource reselection after discovering the conflict of the selected resource and the uplink transmission of the cellular network. Using this method, the conflict of uplink transmission of the cellular network and V2X transmission is avoid as far as possible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with Wang’s method so that the transmission on the selected the sidelink resources will have minimal interference to the other terminals because resources with lowest sensed power are selected. Thus, the system performance can be improved with reduced error rates.

Regarding Claim 5, the combination of Wang and Zhang does not teach time-frequency resources used by a terminal device using the first transmission mode for service transmission are resources scheduled by a network device; time-frequency resources used by a terminal device using the second transmission mode for service transmission are resources autonomously selected from a resource pool corresponding 
In an analogous art, Li teaches time-frequency resources used by a terminal device using the first transmission mode for service transmission are resources scheduled by a network device ([0283] the UE may re-perform resource reselection after discovering the conflict of the selected resource and the uplink transmission of the cellular network (i.e., the first transmission mode). Using this method, the conflict of uplink transmission of the cellular network and V2X transmission is avoid as far as possible); time-frequency resources used by a terminal device using the second transmission mode for service transmission are resources autonomously selected from a resource pool corresponding to the second transmission mode by the terminal device using the second transmission mode ([0283] the UE may re-perform resource reselection after discovering the conflict of the selected resource and the uplink transmission of the cellular network. Using this method, the conflict of uplink transmission of the cellular network and V2X transmission (i.e., the second transmission mode) is avoid as far as possible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with Wang’s method so that the transmission on the selected the sidelink resources will have minimal interference to the other terminals because resources with lowest sensed power are selected. Thus, the system performance can be improved with reduced error rates.


In an analogous art, Zhang teaches before the performing, by the physical layer of the first terminal device, sensing in the first resource pool within the time interval [n + T1, n + T2] to obtain a second resource set, the method further comprises: receiving, by the first terminal device, configuration information sent by the network device, wherein the configuration information is used to indicate the threshold Q; or acquiring, by the first terminal device, the threshold Q pre-stored in the first terminal device ([0149] The CBR may be defined as a ratio of resources, sidelink-receiving signal strength indicators (S-RSSIs) of which are higher than a specific threshed, to all the resources in a specific time range; … the UE may determine a value of the specific threshold by being pre-configured, being configured by the eNB, or being defined by the standard).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Wang’s method so that when the load of the resource pool is relatively high, the UE may select another resource pool as the transmission resource pool, so as to reduce the level of the load of the resource pool. Thus, it can improve an overall performance of the system (Zhang [0044]).


Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Zhang et al. and Chae et al. (US 2020/0383094, relying on the provisional applications 62/475,869 and 62/475,868).
Regarding Claim 8, the combination of Wang and Zhang does not teach determining, by the higher layer of the first terminal device, in the first resource set, a target resource for the first terminal device to transmit the target service; sending, by the higher layer of the first terminal device, a first indication to the physical layer of the first terminal device, wherein the first indication is used to indicate the target resource; and transmitting, by the physical layer of the first terminal device, the target service on the target resource according to the first indication.
In an analogous art, Chae teaches determining, by the higher layer of the first terminal device, in the first resource set, a target resource for the first terminal device to 
sending, by the higher layer of the first terminal device, a first indication to the physical layer of the first terminal device, wherein the first indication is used to indicate the target resource ([0093] If a transmission resource region is configured in advance or an eNB designates the transmission resource region and a UE directly selects a transmission resource from the transmission resource region, it is referred to as a mode 2 (mode 4 in case of V2X). In case of performing D2D discovery, if an eNB directly indicates a resource, it is referred to as a type 2. If a UE directly selects a transmission resource from a predetermined resource region or a resource region indicated by the eNB, it is referred to as type 1); and
transmitting, by the physical layer of the first terminal device, the target service on the target resource according to the first indication ([0092] The D2D data channel (or, physical sidelink shared channel (PSSCH)) corresponds to a resource pool used by a transmitting UE to transmit user data. If an SA and a D2D data are transmitted in a manner of being multiplexed in an identical resource unit, D2D data channel except SA information can be transmitted only in a resource pool for the D2D data channel. In other word, REs, which are used to transmit SA information in a specific resource unit of 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chae’s method with Wang’s method so that a sidelink signal may be efficiently transmitted when a plurality of carriers is configured (Chae [0015]). Moreover, the resources of the sidelink signal can be more efficiently allocated by the network.

	Regarding Claim 9, the combination of Wang and Zhang does not teach sending, by the higher layer of the first terminal device, a second indication to the physical layer of the first terminal device, wherein the second indication is used to indicate the physical layer of the first terminal device to reselect a first resource set available for transmitting the target service in a second resource pool on the first carrier; or sending, by the higher layer of the first terminal device, a third indication to the physical layer of the first terminal device, wherein the third indication is used to indicate the physical layer of the first terminal device to reselect a first resource set available for transmitting the target service in a third resource pool on a second carrier.
	In an analogous art, Chae teaches sending, by the higher layer of the first terminal device, a second indication to the physical layer of the first terminal device, wherein the second indication is used to indicate the physical layer of the first terminal device to reselect a first resource set available for transmitting the target service in a second resource pool on the first carrier ([0112] The UE may (re)select a (load-based) CC/pool only when resource (re)selection is performed; [0120] The network may signal 
sending, by the higher layer of the first terminal device, a third indication to the physical layer of the first terminal device, wherein the third indication is used to indicate the physical layer of the first terminal device to reselect a first resource set available for transmitting the target service in a third resource pool on a second carrier ([0119] the UE may reselect a carrier based on load of a carrier (e.g., S-RSSI or CBR); [0120] The network may signal a physical layer signal or a higher layer (e.g., radio resource control (RRC) signal to the UE as an indication signal for pool/CC reselection).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chae’s method with Wang’s method so that a sidelink signal may be efficiently transmitted when a plurality of carriers is configured (Chae [0015]). Moreover, the resources of the sidelink signal can be more efficiently allocated by the network.

	Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
	Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sartori et al. (US 2017/0238321) teaches method for V2X resource selection.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413